FORM OF SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Agreement”) is made as of this ___ day of
_______________________, 2016 by and between Datasea Inc., a company
incorporated under the laws of Nevada, USA (the “Company”), having its principal
place of business at 1 Xinghuo Rd, Changning Bldg, Ste.21bc1, Fengtai District,
Beijing, P.R. China, 100070, and the person or entity listed on the signature
page hereto under the heading “Subscriber” (the “Subscriber”).

 

WHEREAS, the Company desires to sell up to an aggregate of 50,000,000 shares
(the “Shares”) of the Company’s common stock, par value US$0.001 per share (the
“Common Stock”), for a per share purchase price of US$___;

 

WHEREAS, the Subscriber desires to purchase a number of Shares from the Company
on such terms, subject to the terms, conditions and restrictions set forth
herein; and

 

WHEREAS, the offer and sale of the Shares by the Company (the “Offering”) is
being made in reliance upon the provisions of Regulation S (“Regulation S”)
promulgated by the Securities and Exchange Commission (the “SEC”) under the
Securities Act of 1933, as amended (the “Securities Act”).

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the Company and the Subscriber do hereby agree
as follows:

 

   1.            Agreement to Subscribe

 

1.1    Purchase and Issuance of the Shares.  The Subscriber is hereby
subscribing for the number of Shares indicated on the signature page hereto by
the caption “Number of Shares Subscribed for” (the “Subscriber’s Shares”), which
Subscriber’s Shares will be issued solely to the Subscriber.  The aggregate
purchase price for such Subscriber’s Shares (the “Purchase Price”) is indicated
on the signature page hereto by the caption, “Purchase Price.”

 

1.2    Delivery of the Purchase Price.  Upon execution of this Agreement, the
Subscriber shall be bound to fulfill its obligations hereunder and hereby
irrevocably commits to deliver to the Company, on the date hereof, the Purchase
Price by bank check, wire transfer or such other form of payment as shall be
acceptable to the Company in its sole and absolute discretion.

 

2.                Representations and Warranties of the Subscriber

 

The Subscriber represents and warrants to the Company that:

 

2.1    Subscriber.  The information concerning the Subscriber provided by the
Subscriber to the Company (including the information regarding the Subscriber
set forth on the signature page hereto and in the Investor Suitability
Questionnaire) is true, complete and accurate in all respects.  The Subscriber
has provided to the Company a true, complete and accurate copy of his, her or
its People’s Republic of China identification card or other valid photo
identification.

 

2.2    Intent.  The Subscriber is purchasing the Subscriber’s Shares solely for
investment purposes, for the Subscriber’s own account and not for the account or
benefit of any U.S. Person (as defined below) or any other person or entity
(whether located in the People’s Republic of China or elsewhere), and not with a
view towards the distribution or dissemination thereof.  The Subscriber has no
present arrangement to sell or otherwise transfer or dispose of the Subscriber’s
Shares to or through any person or entity.  The Subscriber understands that the
Subscriber’s Shares must be held indefinitely unless

 1 



such Subscriber’s Shares are resold in accordance with the provisions of
Regulation S, are subsequently registered under the Securities Act or an
exemption from registration is available.   

 

2.3    No Obligation to Register Shares.  The Subscriber understands that the
Company is under no obligation to register the Subscriber’s Shares under the
Securities Act, or to assist the Subscriber in complying with the Securities Act
or the securities laws of any state of the United States or of any foreign
jurisdiction other than as expressly provided herein.

 

2.4    Investment Experience.  The Subscriber, or the Subscriber’s professional
advisors, have such knowledge and experience in finance, securities, taxation,
investments and other business matters so as to evaluate investments of the kind
described in this Agreement.  By reason of the business and financial experience
of the Subscriber or his or her professional advisors (who are not affiliated
with or compensated in any way by the Company or any of its affiliates or
selling agents), the Subscriber can protect his or her own interests in
connection with the transactions described in this Agreement.  The Subscriber is
able to afford the loss of his, her or its entire investment in the Subscriber’s
Shares.

 

2.5    Independent Investigation.  The Subscriber, in making the decision to
purchase the Subscriber’s Shares, has relied upon an independent investigation
of the Company and has not relied upon any information or representations made
by any third parties, or upon any oral or written representations or assurances
from the Company, its officers, directors or employees or any other
representatives or agents of the Company, other than as set forth in this
Agreement and the exhibits and schedules attached hereto.  The Subscriber is
familiar with the business, operations and financial condition of the Company
and has had an opportunity to ask questions of, and receive answers from, the
Company’s officers and directors concerning the Company and the terms and
conditions of the offering of the Shares and has had full access to such other
information concerning the Company as the Subscriber has requested.

 

2.6    Authority.  This Agreement has been validly authorized, executed and
delivered by the Subscriber and is a valid and binding agreement enforceable in
accordance with its terms, subject to the general principles of equity and to
bankruptcy or other laws affecting the enforcement of creditors’ rights
generally. The execution, delivery and performance of this Agreement by the
Subscriber does not and will not conflict with, violate or cause a breach of any
agreement, contract or instrument to which the Subscriber is a party.  In case
the Subscriber is an entity, it was not formed for the specific purpose of
acquiring the Subscriber’s Shares, is a company incorporated, duly organized,
validly existing and in good standing under the laws of the jurisdiction where
it is incorporated. Entering into this Agreement and the transactions
contemplated hereby do not and will not result in the violation of any of the
terms and provisions of any law applicable to, or the charter or other
organizational documents, bylaws or other governing documents of, the Subscriber
or of any agreement, written or oral, to which the Subscriber may be a party or
by which the Subscriber is or may be bound.

 

2.7    Not a Broker-Dealer.  The Subscriber is neither a registered
representative under the Financial Industry Regulatory Authority (“FINRA”), a
member of FINRA or associated or Affiliated (as defined below) with any member
of FINRA, nor a broker-dealer registered with the SEC under the Exchange Act of
1934, as amended (“Exchange Act”) or engaged in a business that would require it
to be so registered, nor is it an Affiliate of a broker-dealer or any Person
engaged in a business that would require it to be registered as a
broker-dealer.  In the event such Subscriber is a member of FINRA, or associated
or Affiliated with a member of FINRA, such Subscriber agrees, if requested by
FINRA, to sign a lock-up, the form of which shall be satisfactory to FINRA with
respect to the Subscriber’s Shares. As used herein, “Affiliate” means, with
respect to any specified Person: (i) if such Person is an individual, the spouse
of that Person and, if deceased or disabled, his heirs, executors, or legal
representatives, if applicable, or any trusts for the benefit of such individual
or such individual’s spouse and/or lineal

 2 



descendants, or (ii) another Person that directly, or indirectly through one or
more intermediaries, controls, is controlled by, or is under common control
with, the Person specified. As used in this definition, “control” shall mean the
possession, directly or indirectly, of the power to cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities or by contract or other written instrument. “Person” shall mean an
individual, entity, corporation, partnership, association, limited liability
company, limited liability partnership, joint-stock company, trust or
unincorporated organization.   

 

2.8    Not an Underwriter.  The Subscriber is not an underwriter of the
Subscriber’s Shares, nor is it an Affiliate of an underwriter of the
Subscriber’s Shares.

 

2.9    No Advice from Company.  The Subscriber acknowledges that he, she or it
has received, and fully and carefully reviewed and understands, copies of the
SEC filings, either in hard copy or electronically through the SEC’s EDGAR
system at http://www.sec.gov. The Subscriber also acknowledges that he, she or
it has had the opportunity to review this Agreement, the exhibits hereto
(including the risk factors relating to the Company attached hereto) and the
transactions contemplated by this Agreement with the Subscriber’s own legal
counsel and investment and tax advisors.  Except for any statements or
representations of the Company made in this Agreement, the Subscriber is relying
solely on such counsel and advisors and not on any statements or representations
of the Company or any of its representatives or agents for legal, tax or
investment advice with respect to this investment, the transactions contemplated
by this Agreement or the securities laws of any jurisdiction. The Subscriber has
consulted, to the extent deemed appropriate by the Subscriber, with the
Subscriber’s own advisers as to the financial, tax, legal and related matters
concerning an investment in the Subscriber’s Shares and on that basis believes
that investing in the Subscriber’s Shares is suitable and appropriate for the
Subscriber.

 

2.10            Regulation S Exemption.  The Subscriber understands that the
Subscriber’s Shares are being offered and sold to him, her or it in reliance on
an exemption from the registration requirements of United States federal and
state securities laws under Regulation S promulgated under the Securities Act
and that the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
the Subscriber set forth herein in order to determine the applicability of such
exemptions and the suitability of the Subscriber to acquire the Subscriber’s
Shares.  In this regard, the Subscriber represents, warrants and agrees that:

 

(i)           The Subscriber is not a U.S. Person and is not an Affiliate of the
Company and is not acquiring the Subscriber’s Shares for the account or benefit
of a U.S. Person.  A “U.S. Person” means any one of the following:

 

(A)           any natural person resident in the United States of America;

 

(B)           any partnership, limited liability company, corporation or other
entity organized or incorporated under the laws of the United States of America;

 

(C)           any estate of which any executor or administrator is a U.S.
Person;

 

(D)           any trust of which any trustee is a U.S. Person;

 

(E)           any agency or branch of a foreign entity located in the United
States of America;

 

 3 



(F)           any non-discretionary account or similar account (other than an
estate or trust) held by a dealer or other fiduciary for the benefit or account
of a U.S. person; 



(G)           any discretionary account or similar account (other than an estate
or trust) held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States of America; and

 

(H)           any partnership, company, corporation or other entity if:

 

(1)           organized or incorporated under the laws of any foreign
jurisdiction; and

 

(2)           formed by a U.S. person principally for the purpose of investing
in securities not registered under the Securities Act, unless it is organized or
incorporated, and owned, by accredited investors (as defined in Rule 501(a)
under the Securities Act) who are not natural persons, estates or trusts.

 

(ii)           At the time of the origination of contact concerning this
Agreement and the date of the execution and delivery of this Agreement, the
Subscriber was outside of the United States.

 

(iii)           The Subscriber will not, during the period commencing on the
date of issuance of the Subscriber’s Shares and ending on the six-month
anniversary of such date, or such shorter period as may be permitted by
Regulation S or other applicable securities law (the “Restricted Period”),
offer, sell, pledge or otherwise transfer the Subscriber’s Shares in the United
States, or to a U.S. Person for the account or for the benefit of a U.S. Person,
or otherwise in a manner that is not in compliance with Regulation S.

 

(iv)           The Subscriber will, after expiration of the Restricted Period,
offer, sell, pledge or otherwise transfer the Subscriber’s Shares only pursuant
to registration under the Securities Act or an available exemption therefrom and
in accordance with all applicable state and foreign securities laws.

 

(v)           The Subscriber was not in the United States engaged in, and prior
to the expiration of the Restricted Period will not engage in, any short selling
of or any hedging transaction with respect to the Subscriber’s Shares, including
without limitation, any put, call or other option transaction, option writing or
equity swap.

 

(vi)           Neither the Subscriber nor any person acting on his behalf has
engaged, nor will engage, in any directed selling efforts to a U.S. Person with
respect to the Subscriber’s Shares and the Subscriber and any person acting on
his or her behalf has complied and will comply with the “offering restrictions”
requirements of Regulation S under the Securities Act.

 

(vii)           The transactions contemplated by this Agreement have not been
pre-arranged with a buyer located in the United States or with a U.S. Person,
and are not part of a plan or scheme to evade the registration requirements of
the Securities Act.

 

(viii)           Neither the Subscriber nor any person acting on its behalf has
undertaken or carried out any activity for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States, its territories or possessions, for any of the Subscriber’s
Shares.  The Subscriber agrees not to cause any advertisement of the
Subscriber’s Shares to be published in any newspaper or periodical or posted in
any public place and not to issue any circular relating to the

 4 



Subscriber’s Shares, except such advertisements that include the statements
required by Regulation S under the Securities Act, and only offshore and not in
the U.S. or its territories, and only in compliance with any local applicable
securities laws.

 

(ix)           The Subscriber has carefully reviewed and completed the investor
questionnaire annexed hereto as Exhibit A. 

 

2.11    No Advertisements.  The Subscriber is not subscribing for the
Subscriber’s Shares as a result of or subsequent to any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media or broadcast over television or radio or via the Internet, or presented at
any seminar or meeting, and is not aware of any public advertisement or general
solicitation in respect of the Company or its securities.

 

2.12    Legend.  The Subscriber acknowledges and agrees that the Subscriber’s
Shares shall bear a restrictive legend (the “Legend”), in the form and substance
as set forth in Section 4 hereof, prohibiting the offer, sale, pledge or
transfer of the securities, except (i) pursuant to an effective registration
statement filed under the Securities Act, (ii) in accordance with the applicable
provisions of Regulation S, promulgated under the Securities Act, (iii) pursuant
to an exemption from registration provided by Rule 144 under the Securities Act
(if available), and (iv) pursuant to any other exemption from the registration
requirements of the Securities Act or for estate planning purposes (subject to
any escrow restrictions).

 

2.13    Economic Considerations.  The Subscriber is not relying on the Company,
or its affiliates or agents with respect to economic considerations involved in
this investment.  The Subscriber has relied solely on his or her own advisors.

 

2.14    Compliance with Laws.  Any resale of the Subscriber’s Shares during the
“distribution compliance period” as defined in Rule 902(f) to Regulation S shall
only be made in compliance with exemptions from registration afforded by
Regulation S.  Further, any such sale of the Subscriber’s Shares in any
jurisdiction outside of the United States will be made in compliance with the
securities laws of such jurisdiction.  The Subscriber will not offer to sell or
sell the Subscriber’s Shares in any jurisdiction unless the Subscriber obtains
all required consents, if any. The Subscriber acknowledges that such Subscriber
is familiar with Rule 144 (“Rule 144”) under the Securities Act, and has been
advised that Rule 144 permits resales only under certain circumstances. The
Subscriber understands that to the extent that Rule 144 is not available, such
Subscriber will be unable to sell any Subscriber’s Shares without either
registration under the Securities Act or the existence of another exemption from
such registration requirement.

 

2.15    Investment Commitment.  The Subscriber's overall commitment to
investments which are not readily marketable is not disproportionate to the
Subscriber's net worth, and an investment in the Subscriber’s Shares will not
cause such overall commitment to become excessive.

 

2.16    Receipt of Information.  The Subscriber has received all documents,
records, books and other information pertaining to the Subscriber’s investment
in the Company that has been requested by the Subscriber.

 

2.17    Information Available.  The Subscriber acknowledges it has availed
itself of full access to the Company’s public reports filed with the SEC, which
reports can be retrieved from commercial document retrieval services and at the
website maintained by the SEC at http://www.sec.gov. 

 

 5 



2.18    No Governmental Review.  The Subscriber is aware that no federal or
state agency has (i) made any finding or determination as to the fairness of
this investment, (ii) made any recommendation or endorsement of the Subscriber’s
Shares or the Company, or (iii) guaranteed or insured any investment in the
Subscriber’s Shares or any investment made by the Company.

 

  2.19          Potential Loss of Investment; Risk Factors.  The Subscriber
understands that an investment in the Subscriber’s Shares is a speculative
investment which involves a high degree of risk and the potential loss of his or
her entire investment. The Subscriber has considered carefully and understands
the risks associated with an investment in the Subscriber’s Shares, a summary of
which risks is annexed hereto as Exhibit B.

 

3.                Representations and Warranties of the Company

 

The Company represents and warrants to the Subscriber that:

 

3.1    Valid Issuance of Capital Stock.  The total number of shares of all
classes of capital stock which the Company has authority to issue is 375,000,000
shares of Common Stock.  As of the date hereof, the Company has 55,000,000
shares of Common Stock issued and outstanding.  All of the issued shares of
capital stock of the Company have been duly authorized, validly issued, and are
fully paid and non-assessable.

 

3.2    Organization and Qualification.  The Company is a corporation duly
incorporated and existing in good standing under the laws of Nevada and has the
requisite corporate power to own its properties and assets and to carry on its
business as now being conducted.

 

4.                Legends, etc.

 

4.1    Legend. Each certificate representing the Subscriber’s Shares shall be
endorsed with the following legends, in addition to any other legend required to
be placed thereon by applicable federal or state securities laws:

 

“THESE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE
SECURITIES ACT”) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.”

 

“TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT, PURSUANT TO
REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AVAILABLE EXEMPTION FROM
REGISTRATION.  HEDGING TRANSACTIONS MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE SECURITIES ACT.”

 

4.2    Subscriber’s Compliance. Nothing in this Section 4 shall affect in any
way a Subscriber’s obligations and agreement to comply with all applicable
securities laws upon resale of the Subscriber’s Shares.

 

4.3    Company’s Refusal to Register Transfer of Shares. The Company shall
refuse to register any transfer of the Subscriber’s Shares not made in
accordance with (i) the provisions of

 6 



Regulation S, (ii) pursuant to an effective registration statement filed under
the Securities Act, or (iii) pursuant to an available exemption from the
registration requirements of the Securities Act.

 

5.                Governing Law; Jurisdiction; Waiver of Jury Trial

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, USA, without regard to the conflicts of laws principals
thereof. Any action brought by either party against the other concerning the
transactions contemplated by this Agreement shall be brought only in the state
courts of New York or in the federal courts located in the state and county of
New York. The parties to this Agreement hereby irrevocably waive any objection
to jurisdiction and venue of any action instituted hereunder and shall not
assert any defense based on lack of jurisdiction or venue or based upon forum
non conveniens. Each party hereby irrevocably waives personal service of process
and consents to process being served in any suit, action or proceeding in
connection with this Agreement by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTIONS CONTEMPLATED HEREBY.

 

6.                Assignment; Entire Agreement; Amendment

 

6.1    Assignment. Neither this Agreement nor any rights hereunder may be
assigned by any party to any other person other than by Subscriber to a person
agreeing to be bound by the terms hereof.

 

6.2    Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter thereof and merges
and supersedes all prior discussions, agreements and understandings of any and
every nature among them.

 

6.3    Amendment.  Except as expressly provided in this Agreement, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the party against whom enforcement
of any such amendment, waiver, discharge, or termination is sought.

 

6.4    Binding Upon Successors. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and to their respective heirs, legal
representatives, successors and assigns.

 

7.                Notices; Indemnity

 

7.1    Notices. Unless otherwise provided herein, all notices, demands,
requests, consents, approvals, and other communications required or permitted
hereunder shall be in writing and, unless otherwise specified herein, shall be
(i) personally served, (ii) deposited in the mail, registered or certified,
return receipt requested, postage prepaid, (iii) delivered by reputable air
courier service with charges prepaid, or (iv) transmitted by hand delivery,
telegram, e-mail or facsimile, addressed as set forth on the signature pages
hereto or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
e-mail or facsimile, with accurate confirmation generated by the transmitting
facsimile machine, at the address or number designated below (if delivered on a
business day during normal business hours where such notice is to be received),
or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express

 7 



courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.

 

7.2    Indemnification.  The Subscriber shall indemnify and hold the Company and
its officers, directors, employees, agents and affiliates harmless from and
against any loss, cost or damages (including reasonable attorney’s fees and
expenses) incurred as a result of the Subscriber’s breach of any representation,
warranty, covenant or agreement in this Agreement.

 

8.                Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
shall be enforceable against the parties actually executing such counterparts,
and all of which together shall constitute one instrument.  Such counterparts
may be delivered by facsimile or other electronic transmission, which shall not
impair the validity thereof.

 

9.                Survival; Severability

 

9.1    Survival. The representations, warranties, covenants and agreements of
the parties hereto shall survive the date hereof and the issuance of the
Subscriber’s Shares.

 

9.2    Severability. In the event that any provision of this Agreement becomes
or is declared by a court of competent jurisdiction to be illegal, unenforceable
or void, this Agreement shall continue in full force and effect without said
provision; provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.  

 

      10.     Titles and Subtitles

 

The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

 

 

 

[Signature page follows]

 8 



SIGNATURE PAGE

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year this subscription has been accepted by the Company as set forth
below.

 

Number of Shares     Subscribed For:   Print Name of Subscriber

 

_______________

    Purchase Price: US$1.50 per share       By:       (Signature of Subscriber
or Authorized Signatory)         Address:                 Telephone:          
Fax:           Email:           ______________________________   Identification
Number

 

If the Subscriber’s Shares will be held as joint tenants, tenants in common, or
community property, please complete the following:

 

 

                  Print name of spouse or other co-subscriber          
Signature of spouse or other co-subscriber           Print manner in which
Subscriber’s Shares will be held           Identification Number

 

 9 



ACCEPTANCE OF SUBSCRIPTION

 

 

 

_____________________________

Name of Subscriber

 

ACCEPTED BY:

 

DATASEA INC.

 

 

 

By: ___________________________________

       Name:

       Title:

 

Date:  ______________________, 2016

 

Accepted for   _________________ Shares

 

Address for notices:

 

1 Xinghuo Rd, Changning Bldg, Ste.21bc1,

Fengtai District, Beijing,

P.R. China, 100070

Email: liuzhixin@shuhaixinxi.com

 10 



Exhibit A

 

INVESTOR SUITABILITY QUESTIONNAIRE

FOR NON-U.S. INVESTORS AS DEFINED IN RULE 902 OF REGULATION S

 

CONFIDENTIAL

 

Datasea Inc. (the “Company”) will use the responses to this questionnaire to
qualify prospective investors for purposes of United States federal and state
securities laws.  Please complete, sign, date and return one copy of this
questionnaire to the Company as soon as possible, via mail or facsimile, to:

 

Datasea Inc.

1 Xinghuo Rd

Changning Building, Suite 21BC1

Fengtai District

Beijing, P.R. China, 100070

 

Name:

 

 

(EXACT NAME AS IT SHOULD APPEAR ON SECURITIES)

 

1.   Please indicate the country in which you maintain your principal residence
and how long you have maintained your principal residence in that country.

 

Country:

      Duration:       Address:       Email Address:        

 

The undersigned agrees that the Company may present this questionnaire to such
parties as the Company deems appropriate to establish the availability of
exemptions from registration under United States federal and state securities
laws.  The undersigned represents that the information furnished in this
questionnaire is true and correct and you acknowledge that the Company and its
counsel are relying on the truth and accuracy of such information to comply with
federal and state securities laws. The undersigned agrees to notify the Company
promptly of any changes in the foregoing information that may occur prior to the
investment.

 

 

______________________________________________

(Signature)

 

___________________________________________

Title or capacity of signing party if the subscriber is partnership,
corporation, trust or other non-individual entity

 

Date:               ____________________________

 11 



I.  INDIVIDUAL INVESTORS:

 

(Investors other than individuals should turn to Part II)

 

 

INITIAL EACH BOX TRUE OR FALSE OR COMPLETE, AS APPROPRIATE

 

Disclosure of Foreign Citizenship.

 

1.

______                      ________

True                 False

You are a citizen of a country other than the United States.       2.

_________________

 

If the answer to the preceding question is true, specify the country of which
you are a citizen.

Verification of Status as a Non-“U.S. Person” under Regulation S.

 

 

 

3.

______                      ________

True                  False

You are a natural person resident in the United States.

 

 

PLEASE PROVIDE COPIES OF THE IDENFICATION DOCUMENTS ISSUED BY THE COUNTRY OF
WHICH YOU ARE A CITIZEN.

 

 

 

 

 

 

PLEASE TURN TO PART III AND SIGN AND DATE THIS QUESTIONNAIRE

 12 



 

II.  NON-INDIVIDUAL INVESTORS:*

 

(Please answer Part II only if the purchase is proposed to be undertaken by a
corporation, partnership, trust or other entity)

 

☐  If the investment will be made by more than one affiliated entity, please
complete a copy of this questionnaire for EACH entity.

 

☐  PLEASE PROVIDE COPIES OF THE FORMATION DOCUMENTS ISSUED BY THE COUNTRY IN
WHICH YOU WERE FORMED.

 

INITIAL EACH BOX TRUE OR FALSE

 

 

Disclosure of Foreign Ownership.

 

 

1.

______                      ________

True                  False

You are an entity organized under the laws of a jurisdiction other than those of
the United States or any state, territory or possession of the United States (a
"Foreign Entity").       2.

______                      ________

True                  False

You are a corporation of which, in the aggregate, more than one-fourth of the
capital stock is owned of record or voted by Foreign Citizens, Foreign Entities,
Foreign Corporations (as defined below) or Foreign partnerships (as defined
below) (a "Foreign Corporation").       3.

______                      ________

True                  False

You are a general or limited partnership of which any general or limited partner
is a Foreign Citizen, Foreign Entity, Foreign Government, Foreign Corporation or
Foreign Partnership (as defined below) (a "Foreign Partnership").       4.

______                      ________

True                  False

You are a representative of, or entity controlled by, any of the entities listed
in items 1 through 3 above.

 

Verification of Status as a Non-“U.S. Person” under Regulation S.

  

1.

______                      ________

True                  False

You are a partnership or corporation organized or incorporated under the laws of
the United States.       2.

______                      ________

True                  False

You are an estate of which any executor or administrator is a U.S. Person.  If
the preceding sentence is true, but the executor or administrator who is a U.S.
Person is a professional fiduciary and (i) there is another executor or
administrator who is a non-U.S. Person who has shared or sole investment
discretion with respect to the assets of the estate; and (ii) the estate is
governed by foreign law, you may answer “False.”

 

 13 



 

3.

______                      ________

True                  False

You are a trust of which any trustee is a U.S. Person.  If the preceding
sentence is true, but the trustee who is a U.S. Person is a professional
fiduciary and (i) there is another trustee who is a non-U.S. Person who has
shared or sole investment discretion with respect to the trust assets; and (ii)
no beneficiary of the trust is a U.S. Person, you may answer “False.”

 

  

4.

______                      ________

True                  False

You are an agency or branch of a foreign entity located in the United States.  
    5.

______                      ________

True                  False

You are a non-discretionary or similar account (other than an estate or trust)
held by a dealer or fiduciary for the benefit or account of a U.S. Person.

 

  6.

______                      ________

True                  False

You are a discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized or incorporated, or (if an
individual) resident in the United States.  If the preceding sentence is true,
but such account is held by a dealer or other professional fiduciary organized
or incorporated, or resident in the United States for the benefit or account of
a non-U.S. Person, you may answer “False.”

 

7.

______                      ________

True                  False

You are a partnership or corporation that was organized under the laws of any
foreign jurisdiction by a U.S. Person principally for the purpose of investing
in securities not registered under the Securities Act not organized or
incorporated.  If the preceding sentence is true, but you were organized or
incorporated and are owned by accredited investors (as defined in rule 501(a) of
Regulation D) who are not natural persons, estates or trusts, you may answer
“False.”

 

8.

______                      ________

True                  False

You are an employee benefit plan established and administered in accordance with
the law and customary practices and documentation of a country other than the
United States.

 

9.

______                      ________

True                  False

You are an agency or branch of a U.S. Person located outside the United States
that is (i) operated for valid business reasons; (ii) engaged in the business of
insurance or banking; and (iii) subject to substantive insurance or banking
regulation, respectively, where located.

 

10.

______                      ________

True                  False

You are the International Monetary Fund, the International Bank for
Reconstruction and Development, the Inter-American Development Bank, the Asian
Development Bank, the African Development Bank, the United Nations, or one of
their agencies, affiliates or pension plans.

 

 

 

 14 



 

 

III. SIGNATURE

 

You agree that the Company may disclose this questionnaire to such parties as
the Company deems appropriate to establish the availability of exemptions from
registration under federal and state securities laws.  You represent that the
information furnished in this questionnaire is true, complete and correct and
you acknowledge that the Company and its counsel are relying on the truth and
accuracy of such information to comply with federal and state securities laws.
You agree to notify the Company promptly of any changes in the foregoing
information that may occur prior to the investment.

 

 

FOR INDIVIDUALS:

 

  (Signature)         Date:      

 

 

                                                    

 

FOR ENTITIES:

 

    Name of Entity       (Signature)       Name of Signing Party       Title of
Signing Party    

 

 15 



Exhibit B

 

RISK FACTORS

 

 

 

An investment in the common stock, par value $0.001 per share (the “Common
Stock”) of Datasea, Inc., a Nevada corporation (the “Company”) is speculative
and involves a high degree of risk. You should carefully consider the following
risk factors in evaluating our business before purchasing any shares of our
Common Stock. No purchase of our Common Stock should be made by any person who
is not in a position to lose the entire amount of his or her investment. The
order of the following risk factors is presented arbitrarily. You should not
conclude the significance of a risk factor because of the order of presentation.
Our business and operations could be seriously harmed as a result of any of
these risks.

 

Risks Relating to Our Business and Industry

 

We are an early stage company with a very limited operating history as a
provider of Internet security equipment, new media advertising and data
processing services. Our limited operating history may not provide an adequate
basis to judge our future prospects and results of operations.

 

We have a very limited operating history. Our operating entity, Shuhai Beijing
Information Technology Co., Ltd. (“Shuhai Beijing”), was formed in February 2015
and has yet to generate revenue and we may not generate material revenue or any
profit for the foreseeable future. The Company expects that Internet security
products along with new media advertising, micro marketing, ISP connecting, and
large data processing services will be its core business and main revenue
producing sectors in the future. We have limited experience and operating
history in developing and marketing the foregoing products and services. In
addition, the market for our products and services is highly competitive. If we
fail to successfully develop and offer our products and services in an
increasingly competitive market, we may not be able to capture the growth
opportunities associated with the products and services or recover our
development and marketing costs, and our future results of operations and growth
strategies could be adversely affected. Our limited history may not provide a
meaningful basis for investors to evaluate our business, financial performance
and prospects.

 

Our current distribution model heavily relies on regional agents and disruption
of or changes in our distribution model could harm our sales and margins.

 

Currently, we heavily rely on regional agents to distribute our Internet
security equipment. Under such business model, a majority of our products will
be sold through our regional agents. We expect to sell our Internet security
equipment to regional agents who will then maintain stock inventory and sell
that inventory directly to end users at higher prices. These agents will also
occasionally provide system installation, technical support, professional
services and other support services in addition to network equipment sales. In
selecting regional agents, we focus on their ability to leverage local
connections and relationships with local branches of the Ministry of Public
Security of the People’s Republic of China (the “PRC”) to sell our products. We
have not yet had any direct sales to end consumer, and so far have provided our
products and services to users for free on a trial basis. We anticipate that
product sales through regional distribution agents will account for a majority
of our product sales in the near future. Relying on indirect sales may lead to
greater difficulty in forecasting the mix of our products and, to a degree, the
timing of orders from our customers.

 

 16 



The current distribution model can be adversely affected by a couple of factors
which could result in disruption of or changes in our distribution model and
further adversely affect our sales and margins, including the following:

 

  ● Some of our regional agents may demand that we absorb a greater share of the
risks that their customers may ask them to bear;

 

  ● Some of our regional agents may have insufficient financial resources and
may not be able to withstand  the challenges related to changes in business
conditions;

 

  ● Some of our regional agents may lose their relationships or connections with
local branches of the PRC Ministry of Public Security; and

 

  ● Revenue from indirect sales could suffer if our distributors’ financial
conditions or operations weaken.

Supply chain issues, including financial problems of contract manufacturers or
component suppliers, or a shortage of adequate component supply or manufacturing
capacity that increased our costs or caused a delay in our ability to fulfill
orders, could have an adverse impact on our business and operating results, and
our failure to estimate customer demand properly may result in excess or
obsolete component supply, which could adversely affect our gross margins.

 

Currently, we do not own or operate our manufacturing facilities but instead
rely on a third party contractor to manufacturer our products, and we expect
that we will continue to rely on existing and new contractual manufacturers for
the foreseeable future. Such reliance could have adverse impact on the supply of
our products and on our business and operating results:

 

  ● Any financial problems of either contract manufacturers or component
suppliers could either limit supply or increase costs;

 

  ● Reservation of manufacturing capacity at our contract manufacturers by other
companies, inside or outside of our industry, could either limit supply or
increase costs; and

 

  ● Industry consolidation occurring within one or more component supplier
markets could limit supply or increase costs.

 

In addition, the following supply chain-related issues could adversely affect
our customer relationship, operating results and financial condition:

 

  ● a reduction or interruption in supply of one or more components;

 

  ● a significant increase in the price of one or more components;

 

  ● a failure to adequately authorize procurement of inventory by our contract
manufacturers; and

 

  ● a failure to appropriately cancel, reschedule or adjust our requirements
based on our business needs.

 

Over the long term, we intend to invest in engineering, sales, service and
marketing activities, and these investments may achieve delayed, or lower than
expected, benefits which could harm our operating results.

 

While we intend to focus on managing our costs and expenses, over the long term,
we also intend to invest in personnel and other resources related to our
engineering, sales, service and marketing functions as we realign and dedicate
resources on key growth areas, such as Internet security. We are likely to
recognize the costs and expenses associated with these investments earlier than
some of the anticipated benefits, and the return on these investments may be
lower, or may develop more slowly, than we expect. If we do not achieve the
benefits anticipated from these investments, or if the achievement of these
benefits is delayed, our operating results may be adversely affected.

 17 



 

Our business substantially depends upon the continued growth of the internet and
internet-based systems.

 

A substantial portion of our business and revenue depends on growth and
evolution of the Internet in the PRC and globally, including the continued
development of the Internet. To the extent that an economic slowdown or economic
uncertainty and any related reductions in capital spending adversely affect
spending on Internet infrastructure, we could experience material harm to our
business, operating results and financial condition.

 

Because of the rapid introduction of new products and changing customer
requirements related to matters such as cost-effectiveness and security, we
believe that there could be performance problems with Internet communications in
the future, which could receive a high degree of publicity and visibility.
Because Internet security equipment is our major products, our business,
operating results and financial condition may be materially adversely affected,
regardless of whether or not these problems are due to the performance of our
own products. Such an event could also result in a material adverse effect on
the market price of our Common Stock independent of direct effects on our
business.

 

Product quality problems could lead to reduced revenue, gross margins, and net
income.

 

The Internet security equipment we provide is highly complex as the products
incorporate both hardware and software technologies. Neither we nor our contract
manufacturers have developed a sophisticated product testing program. There can
be no assurance that the pre-shipment testing programs we develop in the future
will be adequate to detect all defects, including defects in individual products
or defects affecting numerous shipments. Such potential defects might interfere
with customer satisfaction, reduce sales opportunities or affect gross margins.
As an example, software typically contains bugs that can unexpectedly interfere
with expected operations. From time to time, we will have to replace certain
components and provide remediation in response to the discovery of defects or
bugs in our products. There can be no assurance that such remediation, depending
on the product involved, would not have a material impact. An inability to cure
a product defect could result in the failure of a product line, temporary or
permanent withdrawal from a product or market, damage to our reputation,
inventory costs, or product reengineering expenses, any of which could have
material impact on our revenue, margins and net income.

 

Because of the capital-intensive nature of our business, we will likely have to
incur indebtedness or issue new equity securities. If we are not able to obtain
additional capital, our ability to operate or expand our business may be
impaired and our results of operations could be adversely affected.

 

Our business requires significant levels of capital to finance the research and
development of new products and service platforms that meet the constantly
evolving industry standards and consumer demands. As such, we expect that we
will need additional capital to fund our future growth. We currently depend on
loans from our founders, Ms. Zhixin Lu and Mr. Fu Liu, who currently serve as
our only officers and directors. If cash from such available sources is
insufficient or unavailable, or if cash is used for unanticipated needs, we may
require additional capital sooner than anticipated. Our ability to obtain
additional capital on acceptable terms or at all is subject to a variety of
uncertainties, including:

 

  ● investors’ perceptions of, and demand for, companies operating in China;

 

  ● conditions of the U.S. and other capital markets in which we may seek to
raise funds;

 

  ● our future results of operations, financial condition and cash flows;

 18 



 

  ● governmental regulation of foreign investment in China;

 

  ● economic, political and other conditions in the United States, China and
other countries; and

 

  ● governmental policies relating to foreign currency borrowings.

 

The sale of additional equity securities would result in dilution of our
existing shareholders. In addition, the incurrence of indebtedness would result
in increased debt service obligations and could result in operating and
financing covenants that would result in increased debt service obligations and
could result in operating and financing covenants that would restrict our
operations. It is highly uncertain whether financing will be available in
amounts or on terms acceptable to us, if at all.

 

Our success is dependent on retaining key personnel who would be difficult to
replace.

 

Our success depends largely on the continued services of our key management and
technical staff. In particular, our success depends on the continued efforts of
Ms. Zhixin Liu, our Chairman of the Board of Directors, Chief Executive Officer,
Interim Chief Financial Officer, Treasurer and Secretary, and Mr. Fu Liu, our
Director. Ms. Liu and Mr. Liu (who are daughter and father) have been
instrumental in developing our business model and are crucial to our business
development. There can be no assurance that they will continue in their present
capacities for any particular period of time. The loss of the services of Ms.
Liu and Mr. Liu could materially and adversely affect our business development.
In addition, the development of new Internet security products and marketing
service platform requires us to retain certain key technical staff. Our research
and development efforts rely on Mr. Zhiqiang Qian, our research and developement
director and senior engineers Messrs. Jiangshan Liu and Ruiping Shen. The loss
of these technical staff would negatively affect our introduction of new
products and service platforms, our ability to capture new market share and our
ability to generate sales revenue.

 

The Internet security product and various service industries we are in are
characterized by constant and rapid technological change and evolving standards.
If we fail to anticipate and adapt to these changes and evolutions, our sales,
gross margins and profitability will be adversely affected.

 

Technologies change rapidly in the Internet security product, new media
advertising, micro marketing and data processing industries with frequent new
product and service developments and evolving industry standards. Companies
operating within these industries are continuously developing new products and
services with heightened performance and functionality, putting pricing pressure
on existing products. Accordingly, we believe that our future success will
depend on our ability to continue to anticipate technological changes and to
offer additional product and service opportunities that meet evolving standards
on a timely and cost-effective basis. Our failure to accurately anticipate the
introduction of new technologies or adapt to fluctuations in the industry could
lead to our having significant amounts of obsolete inventory that can only be
sold at substantially lower prices and profit margins than anticipated. In
addition, if we are unable to develop planned new technologies, we may be unable
to compete effectively due to our failure to offer products or services most
demanded by the marketplace. Products and services that our competitors develop
or introduce may also render our products and services noncompetitive or
obsolete. If any of these failures occur, our business and results of operations
would be adversely affected.

 

We may face heightened competition from existing mature competitors as well as
new entrants into the Internet security equipment and service industries in
which we compete within the PRC. If we are unable to compete effectively, we may
lose customers and our financial results will be negatively affected.

 19 



 

The Internet security equipment industry in the PRC is highly competitive.
Currently, Shuhai Beijing’s primary competitors for Internet security equipment
and ISP connecting services are mature companies with longer operating
histories, more engineering resources, relatively sophisticated distribution
channels and existing customer bases. Further, there are new competitors
entering the micro marketing, new media advertising and data processing services
industries. As a result, we could experience difficulties in obtaining
customers, capturing market share, and generating revenue from our major
products and services.

 

Changes to existing regulations may present technical, regulatory and economic
barriers to the provision of our product, which may significantly increase our
costs and adversely affect the results of our operations.

 

The Internet security industry in China is highly regulated by the PRC Ministry
of Public Security. In particular, Computer Information System Security Specific
Product Testing and Sales License Management Method (Ministry of Public Security
Order No. 32) sets forth the technical standards for Internet security products
as well as the procedures for applying for and maintaining permits for selling
such products. The PRC Ministry of Public Security might change the regulatory
framework or impose higher technical standards in the future. As a result, we
would have to incur extra costs in connection with engaging new technical staff,
improving our existing products, and renewing our permit.

 

The legal requirements associated with being a public company, including those
contained in and issued under the Sarbanes-Oxley Act, may make it difficult for
us to retain or attract qualified officers and directors, which could adversely
affect the management of our business and our ability to obtain listing of our
Common Stock.

 

We may be unable to attract and retain qualified officers and directors required
to provide for our effective management because of the rules and regulations
that govern publicly listed companies, including, but not limited to,
certifications by principal executive officers.  Currently, none of our officers
or directors have experience in operating a U.S. public company. Moreover, the
actual and perceived personal risks associated with compliance with the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and other public company
requirements may deter qualified individuals from accepting roles as directors
and executive officers. At present, we do not maintain an independent board and
do not have any board members who would meet the independence requirements of
the various exchanges. Further, the requirements for board or committee
membership, particularly with respect to an individual’s independence and level
of experience in finance and accounting matters, may make it difficult to
attract and retain qualified board members going forward.  If we are unable to
attract and retain qualified officers and directors, the management of our
business and our ability to obtain or retain the listing of our Common Stock on
any stock exchange or quotation system (assuming we are able to obtain such
listing) could be adversely affected.

 

 20 



If we fail to establish and maintain an effective system of internal controls,
we may not be able to report our financial results accurately or prevent
fraud.  Any inability to report and file our financial results accurately and
timely could harm our business and adversely impact the trading price of our
Common Stock. 

 

We are required to establish and maintain internal controls over financial
reporting, disclosure controls and to comply with other requirements of the
Sarbanes-Oxley Act and the rules promulgated by the U.S. Securities and Exchange
Commission (the “SEC”) thereunder. Our senior management, which current consists
solely of Ms. Zhixin Liu, cannot guarantee that our internal controls and
disclosure controls will prevent all possible errors or all fraud. A control
system, no matter how well conceived and operated, can provide only reasonable,
not absolute, assurance that the objectives of the control system are met. In
addition, the design of a control system must reflect the fact that there are
resource constraints and the benefit of controls must be relative to their
costs. Because of the inherent limitations in all control systems, no system of
controls can provide absolute assurance that all control issues and instances of
fraud, if any, within our company have been detected. These inherent limitations
include the realities that judgments in decision-making can be faulty and that
breakdowns can occur because of simple error or mistake. Further, controls can
be circumvented by individual acts of some persons, by collusion of two or more
persons, or by management’s override of the controls. The design of any system
of controls is also based in part upon certain assumptions about the likelihood
of future events, and there can be no assurance that any design will succeed in
achieving its stated goals under all potential future conditions. Over time, a
control may become inadequate because of changes in conditions or the degree of
compliance with policies or procedures may deteriorate. Because of inherent
limitations in a cost-effective control system, misstatements due to error or
fraud may occur and may not be detected.

 

We may be unable to complete our analysis of our internal controls over
financial reporting in a timely manner, or these internal controls may not be
determined to be effective, which may adversely affect investor confidence in
our Company and, as a result, the value of our Common Stock.

 

We will be required, pursuant to Section 404 of the Sarbanes-Oxley Act, to
furnish a report by our management on, among other things, the effectiveness of
our internal control over financial reporting for the first fiscal year ending
June 30, 2017. This assessment will need to include disclosure of any material
weaknesses identified by our management in our internal control over financial
reporting, as well as a statement that our independent registered public
accounting firm has issued an opinion on our internal control over financial
reporting.

 

We are in the very early stages of the costly and challenging process of
compiling a system and processing documentation necessary to perform the
evaluation needed to comply with Section 404. We may not be able to complete our
evaluation, testing and any required remediation in a timely fashion. During the
evaluation and testing process, if we identify one or more material weaknesses
in our internal control over financial reporting, we will be unable to assert
that our internal controls are effective.

 

If we are unable to assert that our internal control over financial reporting is
effective, or if our independent registered public accounting firm is unable to
express an opinion on the effectiveness of our internal controls, we could lose
investor confidence in the accuracy and completeness of our financial reports,
which would cause the price of our Common Stock shares to decline, and we may be
subject to investigation or sanctions by the SEC.

 

We will also be required to disclose changes made in our internal control and
procedures on a quarterly basis. However, our independent registered public
accounting firm will not be required to formally attest to the effectiveness of
our internal control over financial reporting pursuant to Section 404 until the
later of the year following our first annual report required to be filed with
the SEC, or the date

 21 



we are no longer an “emerging growth company” as defined in the recently enacted
JOBS Act (as defined below), if we take advantage (as we expect to do) of the
exemptions contained in the JOBS Act. We will remain an “emerging growth
company” for up to five years, although if the market value of our Common Stock
that is held by non-affiliates exceeds $700 million as of any December 31 before
that time. subject to other conditions being met, we would cease to be an
“emerging growth company” as of the following June 30.

 

Our independent registered public accounting firm is not required to formally
attest to the effectiveness of our internal control over financial reporting
until the later of the year following our first annual report required to be
filed with the SEC or the date we are no longer an “emerging growth company.” At
such time, our independent registered public accounting firm may issue a report
that is adverse in the event it is not satisfied with the level at which our
controls are documented, designed or operating. Our remediation efforts may not
enable us to avoid a material weakness in the future. Any of the foregoing
occurrences, should they come to pass, could negatively impact the public
perception of our company, which could have a negative impact on our stock
price.

 

Our compliance with complicated U.S. regulations concerning corporate governance
and public disclosure will result in additional expenses. Moreover, our ability
to comply with all applicable laws, rules and regulations is uncertain given our
management’s relative inexperience with operating U.S. public companies.

 

As a newly public company, we will be faced with expensive, complicated and
evolving disclosure, governance and compliance laws, regulations and standards
relating to corporate governance and public disclosure, including the
Sarbanes-Oxley Act and the Dodd–Frank Wall Street Reform and Consumer Protection
Act. New or changing laws, regulations and standards are subject to varying
interpretations in many cases due to their lack of specificity, and, as a
result, their application in practice may evolve over time as new guidance is
provided by regulatory and governing bodies, which could result in continuing
uncertainty regarding compliance matters and higher costs necessitated by
ongoing revisions to disclosure and governance practices. As a result, our
efforts to comply with evolving laws, regulations and standards of a U.S. public
company are likely to continue to result in increased general and administrative
expenses and a diversion of management time and attention from
revenue-generating activities to compliance activities.

 

Moreover, our executive officers have little experience in operating a U.S.
public company, which makes our ability to comply with applicable laws, rules
and regulations uncertain. Our failure to comply with all laws, rules and
regulations applicable to U.S. public companies could subject us or our
management to regulatory scrutiny or sanction, which could harm our reputation
and stock price.

 

Risks Relating to Our Corporate Structure

 

Our corporate structure and, in particular, our variable interest entity
contracts (the “VIE Contractual Agreements”) are subject to significant risks,
as set forth in the following risk factors.

 

We are a holding company that depends on cash flow from Shuhai Skill (HK), its
subsidiary and Shuhai Beijing to meet our obligations.

 

On October 29, 2015, we entered into a Share Exchange Agreement (the “Exchange
Agreement”) with Zhixin Liu and Fu Liu, each of whom are shareholders (the
“Shareholders”) of Shuhai Information Skill (HK) Limited (“Shuhai Skill (HK)”),
a limited liability company incorporated under the laws of the Hong Kong Special
Administrative Region of the PRC. Pursuant to the terms of the Exchange
Agreement, the Shareholders, who together own 100% of the ownership rights in
Shuhai Skill (HK), agreed to

 22 



transfer all of the issued and outstanding ordinary shares of Shuhai Skill (HK)
to the Company in exchange for the issuance of an aggregate of 4,000,000 shares
of our Common Stock, thereby causing Shuhai Skill (HK) and its wholly foreign
owned subsidiaries, Tianjin Information Sea Information Technology Co., Ltd., a
limited liability company incorporated under the laws of the PRC (“Tianjin
Information”), and Harbin Information Sea Information Technology Co., Ltd., a
limited liability company incorporated under the laws of the PRC (“Harbin
Information”) to become our wholly-owned subsidiaries, and Shuahi Beijing to
become our variable interest entity. After the consummation of the Share
Exchange, we became a holding company with no material assets other than the
stock of Shuhai Skill (HK).  Accordingly, all of our operations are conducted
through Shuhai Skill (HK), its direct subsidiary Tianjin Information and its
variable interest entity Shuhai Beijing.  Harbin Information is presently
inactive. We currently expect that the earnings and cash flow of our
subsidiaries will primarily be retained and used in their operations.

 

We depend upon the VIE Arrangements in conducting our business in the PRC, which
may not be as effective as direct ownership.

 

In October 2015, our wholly-owned subsidiary Tianjin Information, Harbin
Information, Shuhai Beijing and its shareholders entered into a series of
variable entity interest (VIE) agreements, including the Operation and
Intellectual Property Service Agreement, the Shareholders’ Voting Rights
Entrustment Agreement, the Option Agreement and the Equity Pledge Agreement
(collectively the “VIE Agreements”). Through the VIE Agreements, we are able to
exert effective control over Shuhai Beijing and to receive 100% of the net
profits or net losses derived from the business operations of Shuhai Beijing.
Such mechanism may not be as effective in providing us with control over Shuhai
Beijing as direct ownership.  The VIE Agreements are governed by and would be
interpreted in accordance with the laws of the PRC.  They also provide for the
resolution of disputes through arbitration pursuant to PRC law. If Shuhai
Beijing fails to perform the obligations under the VIE Agreements, we may have
to rely on legal remedies available to us under PRC law, including seeking
specific performance or injunctive relief, and claiming damages. There is a risk
that we may be unable to obtain any of these remedies.  The legal environment in
China is not as developed as in other jurisdictions.  As a result, uncertainties
in the PRC legal system could limit our ability to enforce the VIE Agreements.

 

We may not be able to consolidate the financial results of some of our
affiliated companies or such consolidation could materially adversely affect our
operating results and financial condition.

 

All of our business is conducted through Shuhai Beijing, which currently is
considered a VIE for accounting purposes, and we are considered the primary
beneficiary, thus enabling us to consolidate our financial results in our
consolidated financial statements. In the event that in the future a company we
hold as a VIE no longer meets the definition of a VIE, or we are deemed not to
be the primary beneficiary, we would not be able to consolidate line by line
that entity’s financial results in our consolidated financial statements for PRC
purposes. Also, if in the future an affiliate company becomes a VIE and we
become the primary beneficiary, we would be required to consolidate that
entity’s financial results in our consolidated financial statements for PRC
purposes. If such entity’s financial results were negative, this could have a
corresponding negative impact on our operating results for PRC purposes.
However, any material variations in the accounting principles, practices and
methods used in preparing financial statements for PRC purposes from the
principles, practices and methods generally accepted in the United States and in
SEC accounting regulations must be discussed, quantified and reconciled in
financial statements for United States and SEC purposes.

 

 23 



Because we rely on the VIE Agreements with Shuhai Beijing for our revenue, the
termination of such agreements would severely and detrimentally affect our
continuing business viability under our current corporate structure.

 

Since we conduct our business operations through the VIE agreements, our
revenues rely on dividend payments from our subsidiary Tianjin Information after
it receives payments from Shuhai Beijing pursuant to the Operation and
Intellectual Property Service Agreement, one of the VIE agreements between
Tianjin Shuhai, Shuhai Beijing and its shareholders. Shuhai Beijing may
terminate the Operation and Intellectual Property Service Agreement without
cause. Because neither we, nor our subsidiaries, own equity interests of Shuhai
Beijing, the termination of the Operation and Intellectual Property Service
Agreement would sever our ability to continue receiving payments from Shuhai
Beijing under our current holding company structure. While we are currently not
aware of any event or reason that may cause the Operation and Intellectual
Property Service Agreement to terminate, we cannot assure you that such an event
or reason will not occur in the future. In the event that the Operation and
Intellectual Property Service Agreement is terminated, this may have a severe
and detrimental effect on our continuing business viability under our current
corporate structure, which, in turn, may affect the value of your investment.


Contractual arrangements entered into by our subsidiary and our PRC operating
affiliate may be subject to scrutiny by the PRC tax authorities. Such scrutiny
may lead to additional tax liability and fines, which could hinder our ability
to achieve or maintain profitability.

      

Under PRC law, arrangements and transactions among related parties may be
subject to audit or challenge by the PRC tax authorities. If any of the
transactions entered into by our subsidiary and our PRC operating affiliate are
found not to have been conducted on an arm’s-length basis or to result in an
unreasonable reduction in tax under PRC law, the PRC tax authorities have the
authority to disallow tax savings, adjust the profits and losses of our
respective PRC entities, and assess late payment interest and penalties.

 

We conduct our business through Shuhai Beijing by means of contractual
arrangements. If the PRC courts or administrative authorities determine that
these contractual arrangements do not comply with applicable regulations, we
could be subject to severe penalties and our business could be adversely
affected. In addition, changes in such Chinese laws and regulations may
materially and adversely affect our business.

 

There are uncertainties regarding the interpretation and application of PRC
laws, rules and regulations, including but not limited to the laws, rules and
regulations governing the validity and enforcement of the contractual
arrangements between Tianjin Shuhai and Shuhai Beijing. Although we have been
advised by our PRC counsel, Zhongyin Law Offices, that based on their
understanding of the current PRC laws, rules and regulations, the structure for
operating our business in China (including our corporate structure and
contractual arrangements with Shuhai Beijing and its stockholders) comply with
all applicable PRC laws, rules and regulations, and do not violate, breach,
contravene or otherwise conflict with any applicable PRC laws, rules or
regulations, the PRC courts or regulatory authorities may determine that our
corporate structure and contractual arrangements violate PRC laws, rules or
regulations. We are aware of a case involving Chinachem Financial Services where
certain contractual arrangements for a Hong Kong Company to gain economic
control over a PRC Company were declared to be void by the PRC Supreme People's
Court. If the PRC courts or regulatory authorities determine that our
contractual arrangements are in violation of applicable PRC laws, rules or
regulations, our contractual arrangements will become invalid or unenforceable.

 

 24 



If any of our PRC entities or their ownership structure or the contractual
arrangements are determined to be in violation of any existing or future PRC
laws, rules or regulations, or any of our PRC entities fail to obtain or
maintain any of the required governmental permits or approvals, the relevant PRC
regulatory authorities would have broad discretion in dealing with such
violations, including:

 

·revoking the business and operating licenses;

·discontinuing or restricting the operations;

·imposing conditions or requirements with which the PRC entities may not be able
to comply;

·requiring us and our PRC entities to restructure the relevant ownership
structure or operations;

·restricting or prohibiting our use of the proceeds from this offering to
finance our business and operations in China; or

·imposing fines.

 

The imposition of any of these penalties would severely disrupt our ability to
conduct business and would have a material adverse effect on our financial
condition, results of operations and prospects.

 

On or around September 2011, various media sources reported that the China
Securities Regulatory Commission (the “CSRC”) had prepared a report proposing
pre-approval by a competent central government authority of offshore listings by
China-based companies with variable interest entity structures, such as ours,
that operate in industry sectors subject to foreign investment restrictions.
However, it is unclear whether the CSRC officially issued or submitted such a
report to a higher level government authority or what any such report provides,
or whether any new PRC laws or regulations relating to variable interest entity
structures will be adopted or what they would provide. If our ownership
structure, contractual arrangements or the businesses of Shuhai Beijing are
found to be in violation of any existing or future PRC laws or regulations, the
relevant governmental authorities, including the CSRC, would have broad
discretion in dealing with such violation, including levying fines, confiscating
our income or the income of Shuhai Beijing, revoking the business licenses or
operating licenses of Shuhai Beijing, discontinuing or placing restrictions or
onerous conditions on our operations, requiring us to undergo a costly and
disruptive restructuring process, restricting or prohibiting our use of proceeds
from any offering to finance our business and operations in China, and taking
other regulatory or enforcement actions that could be harmful to our business.
Any of these actions could cause significant disruption to our business
operations and severely damage our reputation, which would in turn materially
and adversely affect our business, financial condition and results of
operations.

 

The draft Foreign Investment Law proposes sweeping changes to the PRC foreign
investment legal regime and will likely have a significant impact on businesses
in China that are controlled by foreign invested enterprises primarily through
contractual arrangements, such as our business.

 

On January 19, 2015, the PRC Ministry of Finance (“MOFCOM”) published a draft of
the PRC Law on Foreign Investment (Draft for Comment), or Foreign Investment
Law, which was open for public comments until February 17, 2015. At the same
time, MOFCOM published an accompanying explanatory note of the draft Foreign
Investment Law, or Explanatory Note, which contains important information about
the draft Foreign Investment Law, including its drafting philosophy and
principles, main content, plans to transition to the new legal regime and
treatment of business in China controlled by foreign

 25 



invested enterprises, or FIEs, primarily through contractual arrangements. The
draft Foreign Investment Law is intended to replace the current foreign
investment legal regime consisting of three laws: the Sino-Foreign Equity Joint
Venture Enterprise Law, the Sino-Foreign Cooperative Joint Venture Enterprise
Law and the Wholly Foreign-Invested Enterprise Law, as well as detailed
implementing rules. The draft Foreign Investment Law proposes significant
changes to the PRC foreign investment legal regime and may have a material
impact on Chinese companies listed or to be listed overseas. The proposed
Foreign Investment Law is to regulate FIEs the same way as PRC domestic
entities, except for those FIEs that operate in industries detailed in a
“Negative List” that are deemed to be either “restricted” or “prohibited.”
Because the Negative List has yet to be published, it is unclear whether it will
differ from the current list of industries subject to restrictions or
prohibitions on foreign investment (including our industry). The draft Foreign
Investment Law also provides that only FIEs operating in industries on the
Negative List will require entry clearance and other approvals that are not
required of PRC domestic entities. As a result of the entry clearance and
approvals, certain FIE’s operating in industries on the Negative List may not be
able to continue to conduct their operations through contractual arrangements.

 

The specifics of the draft Foreign Investment Law’s application to variable
entity structures have yet to be proposed, but it is anticipated that the draft
Foreign Investment Law will regulate variable interest entities. MOFCOM suggests
both registration and approval as potential options for the regulation of
variable entity structures, depending on whether they are “Chinese” or
“foreign-controlled.” One of the core concepts of the draft Foreign Investment
Law is “de facto control,” which emphasizes substance over form in determining
whether an entity is “Chinese” or “foreign-controlled.” This determination
requires considering the nature of the investors that exercise control over the
entity. “Chinese investors” are natural persons who are Chinese nationals,
Chinese government agencies and any domestic enterprise controlled by Chinese
nationals or government agencies. “Foreign investors” are foreign citizens,
foreign governments, international organizations and entities controlled by
foreign citizens and entities. We are majority controlled by Mr. and Ms. Liu,
both of whom are PRC nationals, therefore, it increases the likelihood that our
company may be deemed “Chinese” controlled. In its current form, the draft
Foreign Investment Law will make it difficult for foreign financial investors,
including private equity and venture capital firms, to obtain a controlling
interest of a Chinese enterprise in a foreign restricted industry. However,
under the proposed new law, we may no longer need to hold interests in our
operating affiliate through contractual arrangements and may be able to have
control through direct equity ownership.

 

The draft Foreign Investment Law is presently under consideration and, while
under consideration, there is substantial uncertainty regarding what the final
content of the law will be as well as the adoption timeline or effective date of
the final form of the law. While such uncertainty exists, we cannot determine
whether the new foreign investment law, when it is adopted and becomes
effective, will not have a material positive or negative impact on our corporate
structure and business.

 

The contractual agreements that we have with our PRC operating affiliate may be
determined to be a mechanism to circumvent the restriction of foreign ownership
of a business in the PRC, and therefore could be determined to be unenforceable
because they are against public policy.

 

We do not have a direct ownership interest in Shuhai Beijing, our PRC operating
affiliate. Instead, through a series of contractual arrangements entered into
between Shuhai Beijing and our subsidiary, Tianjin Information, we are able to:
(i) exert effective control over our PRC operating affiliate; (ii) receive
substantially all of the economic benefits derived from the business operations
of our PRC operating affiliate; and (iii) have an exclusive option to purchase
all or part of the equity interests in our PRC operating affiliate.
Notwithstanding the foregoing, there is a risk that these contractual agreements
between Shuhai Beijing and our subsidiary, Tianjin Information, may be
determined by a government agency in the PRC to be a mechanism to circumvent the
restrictions on foreign ownership of a PRC business and therefore could be
determined to be unenforceable because they are against public policy in

 26 



the PRC. If the agreements were determined to be void as against public policy,
we would have no right to the economic benefits from the operations of our PRC
affiliate and we would have no other means of generating revenue.

 

If any of our affiliated entities becomes the subject of a bankruptcy or
liquidation proceeding, we may lose the ability to use and enjoy assets held by
such entity, which could materially and adversely affect our business, financial
condition and results of operations.

 

We currently conduct our operations in China through contractual arrangements
with our affiliated entities. As part of these arrangements, substantially all
of our assets that are important to the operation of our business are held by
our affiliated entities. If any of these entities goes bankrupt and all or part
of their assets become subject to liens or rights of third-party creditors, we
may be unable to continue some or all of our business activities, which could
materially and adversely affect our business, financial condition and results of
operations. If any of our affiliated entities undergoes a voluntary or
involuntary liquidation proceeding, its equity owner or unrelated third-party
creditors may claim rights relating to some or all of these assets, which would
hinder our ability to operate our business and could materially and adversely
affect our business, our ability to generate revenue and the market price of our
Common Stock.

 

Risks Associated With Doing Business in China

 

Changes in the policies of the PRC government could have a significant impact
upon the business we may be able to conduct in the PRC and the profitability
of our business.

 

The PRC's economy is in a transition from a planned economy to a market oriented
economy subject to five-year and annual plans adopted by the government that set
national economic development goals. Policies of the PRC government can have
significant effects on the economic conditions within the PRC. The PRC
government has confirmed that economic development will follow the model of a
market economy. Under this direction, we believe that the PRC will continue to
strengthen its economic and trading relationships with foreign countries and
business development in the PRC will follow market forces. While we believe that
this trend will continue, there can be no assurance that this will be the case.
A change in policies by the PRC government could adversely affect our interests
by, among other factors: changes in laws, regulations or the interpretation
thereof, confiscatory taxation, restrictions on currency conversion, imports or
sources of supplies, or the expropriation or nationalization of private
enterprises. Although the PRC government has been pursuing economic reform
policies for more than two decades, there is no assurance that the government
will continue to pursue such policies or that such policies may not be
significantly altered, especially in the event of a change in leadership, social
or political disruption, or other circumstances affecting the PRC's political,
economic and social environment.

 

A slowdown or other adverse developments in the PRC economy may harm our
customers and the demand for our services and our products.

 

All of our operations are conducted in the PRC. Although the PRC economy has
grown significantly in the past two decades, there is no assurance that this
growth will continue. A slowdown in overall economic growth, an economic
downturn, a recession or other adverse economic developments in the PRC could
significantly reduce the demand for our product and services.

 

 27 



If relations between the United States and China worsen, investors may be
unwilling to hold or buy our stock and our stock price may decrease.

 

At various times during recent years, the U.S and China have had significant
disagreements over political and economic issues. Controversies may arise in the
future between these two countries that may affect the economic outlook both in
the U.S and in China. Any political or trade controversies between the U.S and
China, whether or not directly related to our business, could reduce the price
of our Common Stock.

 

Future inflation in China may inhibit the profitability of our business in
China.

 

In recent years, the Chinese economy has experienced periods of rapid expansion
and high rates of inflation.  Rapid economic growth can lead to growth in the
money supply and rising inflation.  If prices for our products and services rise
at a rate that is insufficient to compensate for the rise in the costs of
supplies, it may have an adverse effect on profitability.  These factors have
led to the adoption by the PRC government, from time to time, of various
corrective measures designed to restrict the availability of credit or regulate
growth and contain inflation.  High inflation may in the future cause the PRC
government to impose controls on credit and/or prices, or to take other action,
which could inhibit economic activity in China, and thereby harm the market for
our products and services.

 

The fluctuation of the Renminbi may have a material adverse effect on your
investment.

 

The change in value of the Renminbi against the U.S. dollar and other currencies
is affected by various factors, such as changes in China’s political and
economic conditions. On July 21, 2005, the PRC government changed its decade-old
policy of pegging the value of the Renminbi to the U.S. dollar. Under such
policy, the Renminbi was permitted to fluctuate within a narrow and managed band
against a basket of certain foreign currencies. Later on, the People’s Bank of
China decided to implement further reform of the RMB exchange regime to enhance
the flexibility of RMB exchange rates. Such changes in policy have resulted in a
significant appreciation of the Renminbi against the U.S. dollar since 2005.
There remains significant international pressure on the PRC government to adopt
a more flexible currency policy, which could result in a further and more
significant adjustment of the Renminbi against the U.S. dollar.

 

Any significant appreciation or revaluation of the Renminbi may have a material
adverse effect on the value of, and any dividends payable on, shares of our
Common Stock in foreign currency terms. More specifically, if we decide to
convert our Renminbi into U.S. dollars, appreciation of the U.S. dollar against
the Renminbi would have a negative effect on the U.S. dollar amount available to
us. To the extent that we need to convert U.S. dollars we receive from any
public offering of our Common Stock into Renminbi for our operations,
appreciation of the Renminbi against the U.S. dollar would have an adverse
effect on the Renminbi amount we would receive from the conversion. In addition,
appreciation or depreciation in the exchange rate of the Renminbi to the U.S.
dollar could materially and adversely affect the price of shares of our Common
Stock in U.S. dollars without giving effect to any underlying change in our
business or results of operations.

 

Restrictions on currency exchange may limit our ability to receive and use our
revenue effectively.

 

Substantially all of our revenue is denominated in Renminbi. As a result,
restrictions on currency exchange may limit our ability to use revenue generated
in Renminbi to fund any business activities we may have outside China in the
future or to make dividend payments to our shareholders in U.S. dollars. Under
current PRC laws and regulations, Renminbi is freely convertible for current
account items, such as trade and service-related foreign exchange transactions
and dividend distributions. However, Renminbi

 28 



is not freely convertible for direct investment or loans or investments in
securities outside China, unless such use is approved by the PRC State
Administration of Foreign Exchange (“SAFE”). For example, foreign exchange
transactions under our subsidiary’s capital account, including principal
payments in respect of foreign currency-denominated obligations, remain subject
to significant foreign exchange controls and the approval requirement of SAFE.
These limitations could affect our ability to obtain foreign exchange for
capital expenditures.

 

Our subsidiaries and affiliated entity in China are subject to restrictions on
making dividends and other payments to us.

 

We are a holding company and rely principally on dividends paid by our
subsidiary in China for our cash needs, including paying dividends and other
cash distributions to our shareholders to the extent we choose to do so,
servicing any debt we may incur and paying our operating expenses. Shuhai Skill
(HK)’s income in turn depends on the service fees paid by our affiliated
entities. Current PRC regulations permit our subsidiary in China to pay
dividends to us only out of its accumulated profits, if any, determined in
accordance with Chinese accounting standards and regulations. Under the
applicable requirements of PRC law, Shuhai Skill (HK) may only distribute
dividends after it has made allowances to fund certain statutory reserves. These
reserves are not distributable as cash dividends. In addition, if our
subsidiaries or our affiliated entity in China incur debt on their own behalf in
the future, the instruments governing the debt may restrict their ability to pay
dividends or make other payments to us. Any such restrictions may materially
affect such entities’ ability to make dividends or make payments, in service
fees or otherwise, to us, which may materially and adversely affect our
business, financial condition and results of operations.

 

We must comply with the Foreign Corrupt Practices Act.

 

We are required to comply with the United States Foreign Corrupt Practices Act,
which prohibits U.S. companies from engaging in bribery or other prohibited
payments to foreign officials for the purpose of obtaining or retaining
business.  Foreign companies, including some of our competitors, are not subject
to these prohibitions.  Corruption, extortion, bribery, pay-offs, theft and
other fraudulent practices occur from time-to-time in mainland China.  If our
competitors engage in these practices, they may receive preferential treatment
from personnel of other companies or government agencies, giving our competitors
an advantage in securing business or from government officials who might give
them priority in obtaining new licenses, which would put us at a
disadvantage.  Although we inform our personnel that such practices are illegal,
we cannot assure you that our employees or other agents will not engage in such
conduct for which we might be held responsible.  If our employees or other
agents are found to have engaged in such practices, we could suffer severe
penalties.

 

Uncertainties with respect to the PRC legal system could have a material adverse
effect on us.

 

The PRC legal system is a civil law system based on written statutes. Unlike the
common law system, prior court decisions in a civil law system may be cited as
reference but have limited precedential value. Since 1979, newly introduced PRC
laws and regulations have significantly enhanced the protections of interest
relating to foreign investments in China. However, since these laws and
regulations are relatively new and the PRC legal system continues to evolve
rapidly, the interpretations of such laws and regulations may not always be
consistent, and enforcement of these laws and regulations involves significant
uncertainties, any of which could limit the available legal protections.

 

In addition, the PRC administrative and judicial authorities have significant
discretion in interpreting, implementing or enforcing statutory rules and
contractual terms, and it may be more difficult to predict the outcome of
administrative and judicial proceedings and the level of legal protection we may

 29 



enjoy in the PRC than under some more developed legal systems. These
uncertainties may affect our decisions on the policies and actions to be taken
to comply with PRC laws and regulations, and may affect our ability to enforce
our contractual or tort rights. In addition, the regulatory uncertainties may be
exploited through unmerited legal actions or threats in an attempt to extract
payments or benefits from us. Such uncertainties may therefore increase our
operating expenses and costs, and materially and adversely affect our business
and results of operations.

 

The PRC’s legal and judicial system may not adequately protect our business and
operations and the rights of our investors.

 

The PRC legal and judicial system may negatively impact foreign investors. In
1982, the National People's Congress amended the Constitution of China to
authorize foreign investment and guarantee the "lawful rights and interests" of
foreign investors in the PRC. However, the PRC's system of laws is not yet
comprehensive. The legal and judicial systems in the PRC are still rudimentary,
and enforcement of existing laws is inconsistent. As a result, it may be
impossible to obtain swift and equitable enforcement of laws that do exist, or
to obtain enforcement of the judgment of one court by a court of another
jurisdiction. The PRC's legal system is based on the civil law regime, which
means that it is based on written statutes. A decision by one judge does not set
a legal precedent that is required to be followed by judges in other cases. In
addition, the interpretation of Chinese laws may be varied to reflect domestic
political changes.

 

The promulgation of new laws, changes to existing laws and the pre-emption of
local regulations by national laws may adversely affect foreign investors. There
can be no assurance that a change in leadership, social or political disruption,
or unforeseen circumstances affecting the PRC's political, economic or social
life, will not affect the PRC government's ability to continue to support and
pursue these reforms. Such a shift could have a material adverse effect on our
business and prospects.

 

PRC regulation of loans and direct investment by offshore holding companies to
PRC entities may delay or prevent us from making loans or additional capital
contributions to our PRC subsidiaries and affiliated entity, which could harm
our liquidity and our ability to fund and expand our business.

 

As an offshore holding company of our PRC subsidiaries, we may (i) make loans to
our PRC subsidiaries and affiliated entity, (ii) make additional capital
contributions to our PRC subsidiary, (iii) establish new PRC subsidiaries and
make capital contributions to these new PRC subsidiaries, and (iv) acquire
offshore entities with business operations in China in an offshore transaction.
However, most of these uses are subject to PRC regulations and approvals. For
example:

 

●   loans by us to our wholly-owned subsidiaries in China, which are
foreign-invested enterprises, cannot exceed statutory limits and must be
registered with the State Administration of Foreign Exchange of the PRC, or
SAFE, or its local counterparts;

 

●   loans by us to our affiliated entity, which is a domestic PRC entity, over a
certain threshold must be approved by the relevant government authorities and
must also be registered with SAFE or its local counterparts; and

 

●   capital contributions to our wholly-owned subsidiary must be approved by
MOFCOM or its local counterparts.

 

 30 



On August 29, 2008, SAFE promulgated Circular 142, a notice regulating the
conversion by a foreign-invested company of its capital contribution in foreign
currency into Renminbi. The notice requires that the capital of a
foreign-invested company settled in Renminbi converted from foreign currencies
shall be used only for purposes within the business scope as approved by the
applicable governmental authorities. Such loan may not be used for equity
investments within the PRC unless such activity is set forth in the business
scope or is otherwise permissible under PRC laws or regulations. In addition,
SAFE strengthened its oversight of the flow and use of such capital of a
foreign-invested company settled in Renminbi converted from foreign currencies.
The use of such Renminbi capital may not be changed without SAFE’s approval, and
may not in any case be used to repay Renminbi loans if the proceeds of such
loans have not otherwise been used. Violations of Circular 142 will result in
severe penalties including heavy fines. As a result, Circular 142 may
significantly limit our ability to transfer funds to our operations in China
through our PRC subsidiary, which may adversely affect our ability to expand our
business.

 

SAFE also promulgated Circular 59 on November 9, 2010, which, among other
things, requires the authenticity of settlement of net proceeds from offshore
offerings to be closely examined and the net proceeds to be settled in the
manner described in the offering documents, or otherwise approved by the board
of directors. Accordingly, as we apply with SAFE to convert foreign currencies
into Renminbi funds for use of such funds in the PRC, they need to be used in
accordance with the section entitled “Use of Proceeds,” or when the proposed use
of the proceeds is inconsistent with what is set forth in the section entitled
“Use of Proceeds,” we need to submit a board resolution in relation to such
proposed use of proceeds to SAFE and the settlement of foreign exchange for such
use of proceeds must comply with PRC regulations in relation to foreign
exchange.

 

In addition, SAFE issued an internal guideline to its local counterparts,
referred to as Circular 45, in November 2011. Based on the version of Circular
45 made publicly available by certain local governmental authorities on their
websites, we understand that Circular 45 requires SAFE’s local counterparts to
strengthen the control imposed by Circulars 142 and 59 over the conversion of a
foreign-invested company’s capital contributed in foreign currency into RMB.
Circular 45 stipulates that a foreign-invested company’s RMB funds, if converted
from such company’s capital contributed in foreign currency, may not be used by
such company to (i) extend loans (in the form of entrusted loans), (ii) repay
borrowings between enterprises, or (iii) repay bank loans it has obtained.

 

We cannot assure you that we will be able to obtain these government
registrations or approvals on a timely basis, if at all, with respect to future
loans or capital contributions by us to our entities in China. If we fail to
receive such registrations or approvals, our ability to use capital raised and
to capitalize our PRC operations may be negatively affected, which could
adversely affect our liquidity and our ability to fund and expand our business.

  

A failure by the beneficial owners of our Common Stock who are PRC residents to
comply with certain PRC foreign exchange regulations could restrict our ability
to distribute profits, restrict our overseas and cross-border investment
activities and subject us to liability under PRC law.

 

SAFE has promulgated regulations, including the Notice on Relevant Issues
Relating to Domestic Residents’ Investment and Financing and Round-Trip
Investment through Special Purpose Vehicles, or SAFE Circular No. 37, effective
on July 4, 2014, and its appendices, that require PRC residents, including PRC
institutions and individuals, to register with local branches of SAFE in
connection with their direct establishment or indirect control of an offshore
entity, for the purpose of overseas investment and financing, with such PRC
residents’ legally owned assets or equity interests in domestic enterprises or
offshore assets or interests, referred to in SAFE Circular No. 37 as a “special
purpose vehicle.” SAFE Circular No. 37 further requires amendment to the
registration in the event of any significant changes

 31 



with respect to the special purpose vehicle, such as increase or decrease of
capital contributed by PRC individuals, share transfer or exchange, merger,
division or other material event. In the event that a PRC shareholder holding
interests in a special purpose vehicle fails to fulfill the required SAFE
registration, the PRC subsidiaries of that special purpose vehicle may be
prohibited from making profit distributions to the offshore parent and from
carrying out subsequent cross-border foreign exchange activities, and the
special purpose vehicle may be restricted in its ability to contribute
additional capital into its PRC subsidiary. Further, failure to comply with the
various SAFE registration requirements described above could result in liability
under PRC law for foreign exchange evasion.

 

These regulations apply to our direct and indirect shareholders who are PRC
residents and may apply to any offshore acquisitions or share transfers that we
make in the future if our shares are issued to PRC residents. However, in
practice, different local SAFE branches may have different views and procedures
on the application and implementation of SAFE regulations, and since SAFE
Circular No. 37 was issued a year ago, there remains uncertainty with respect to
its implementation. We have requested PRC residents who we know currently hold
direct or indirect interests in our company to make the necessary applications,
filings and amendments as required under SAFE Circular No. 37 and other related
rules. However, we cannot assure you that these individuals or any other direct
or indirect shareholders or beneficial owners of our company who are PRC
residents will be able to successfully complete the registration or update the
registration of their direct and indirect equity interest as required in the
future. If they fail to make or update the registration, our PRC subsidiary
could be subject to fines and legal penalties, and SAFE could restrict our
cross-border investment activities and our foreign exchange activities,
including restricting our PRC subsidiary’s ability to distribute dividends to,
or obtain loans denominated in foreign currencies from, our company, or prevent
us from paying dividends. As a result, our business operations and our ability
to make distributions to you could be materially and adversely affected.

 

Certain PRC regulations, including the M&A Rules and national security
regulations, may require a complicated review and approval process which could
make it more difficult for us to pursue growth through acquisitions in China.

 

On August 8, 2006, six PRC regulatory authorities jointly issued the Regulation
on Mergers and Acquisitions of Domestic Enterprises by Foreign Investors, or the
M&A Rules. The M&A Rules established additional procedures and requirements that
could make merger and acquisition activities in China by foreign investors more
time-consuming and complex. For example, the MOFCOM must be notified in the
event a foreign investor takes control of a PRC domestic enterprise. In
addition, certain acquisitions of domestic companies by offshore companies that
are related to or affiliated with the same entities or individuals of the
domestic companies, are subject to approval by the MOFCOM. In addition, the
Implementing Rules Concerning Security Review on Mergers and Acquisitions by
Foreign Investors of Domestic Enterprises, issued by the MOFCOM in August 2011,
require that mergers and acquisitions by foreign investors in “any industry with
national security concerns” be subject to national security review by the
MOFCOM. In addition, any activities attempting to circumvent such review
process, including structuring the transaction through a proxy or contractual
control arrangement, are strictly prohibited.

 

There is significant uncertainty regarding the interpretation and implementation
of these regulations relating to merger and acquisition activities in China. In
addition, complying with these requirements could be time-consuming, and the
required notification, review or approval process may materially delay or affect
our ability to complete merger and acquisition transactions in China. As a
result, our ability to seek growth through acquisitions may be materially and
adversely affected.

 

 32 



In addition, if MOFCOM determines that we should have obtained its approval for
our entry into contractual arrangements with our affiliated entities, we may be
required to file for remedial approvals. There is no assurance that we would be
able to obtain such approval from MOFCOM. We may also be subject to
administrative fines or penalties by MOFCOM that may require us to limit our
business operations in the PRC, delay or restrict the conversion and remittance
of our funds in foreign currencies into the PRC or take other actions that could
have material and adverse effect on our business, financial condition and
results of operations.

 

Labor contract laws in China may adversely affect our results of operations.

 

On June 29, 2007, the PRC government promulgated the Labor Contract Law of the
PRC, or the Labor Contract Law, which became effective on January 1, 2008. The
Labor Contract Law imposes greater liabilities on employers and significantly
affects the cost of an employer’s decision to reduce its workforce. In addition,
it requires certain terminations be based on the mandatory requirement age. In
the event we decide to significantly change or decrease our workforce, the Labor
Contract Law could adversely affect our ability to enact such changes in a
manner that is most advantageous to our business or in a timely and
cost-effective manner, thus materially and adversely affecting our financial
condition and results of operations.

 

Risks Relating to This Offering and the Ownership of Our Common Stock

 

There is no minimum amount that we are required to raise in the Offering. We may
therefore raise little or no funds in the Offering.

 

There is no minimum amount that we are required to raise in this offering, and
all sales efforts are being done on a strictly “reasonable efforts” basis. If we
do not sell all or substantially all of the shares offered hereby, or such sales
take longer than anticipated, a portion of our business plans will be delayed or
may go unfulfilled. In such event, our business may fail and those investors who
do invest in the offering could lose all or a substantial portion of their
investment. If you purchase shares, you will do so without any assurance that we
will raise enough money to satisfy the full use of proceeds we have outlined
hereto or to meet our ongoing working capital needs.

 

The shares of Common Stock offered hereby have not been registered and are
“restricted.”

 

The shares of Common Stock offered hereby have not been registered for sale or
resale under U.S. federal law or any U.S. state or non-U.S. law and are being
offered pursuant to an exemption from the registration provisions of the
Securities Act of 1933, as amended pursuant to Rule 506(b) of Regulation D and
Regulation S promulgated thereunder. Therefore, there shares are “restricted”
and are subject to significant legal restrictions on transfer. Moreover, no
governmental agency has reviewed this offering and no state, federal or non-U.S.
agency has passed upon either the fairness of the terms of the offering. The
exemptions relied upon in this offering are significantly dependent upon the
accuracy of the representations of the investors to be made in their respective
Subscription Agreements. In the event that any such representations prove to be
untrue, the registration exemptions we relied upon in selling the Common Stock
might not be available and substantial liability to our company may result under
applicable securities laws for rescission or damages.

 

 33 



Our management will have broad discretion in the use of proceeds from this
offering.

 

Although we intend to use a substantial portion of the net proceeds of the
offering for working capital requirements and general and administrative costs,
our management will have broad discretion with respect to the expenditure of the
net proceeds of the offering, including discretion to use the proceeds in ways
in which investors may disagree. Investors in this offering will be relying
entirely on the judgment of our management, and will have no say, regarding the
application of the proceeds of the offering.

 

The price per share in this offering was determined arbitrarily.

 

As there is no public market for our Common Stock, the offering price of the
shares being purchased by investors is not necessarily related to our assets,
book value or any other objective standard of value. The offering price should
not be considered as an indication of our actual value or the value of the
shares offered hereby. Each prospective investor should make an independent
evaluation of the fairness of the offering price.

 

Our majority stockholders will control our company for the foreseeable future,
including the outcome of matters requiring shareholder approval.

 

Our officers and directors (currently consisting only of Ms. Zhixin Liu and her
father Mr. Fu Liu) collectively have more than 80% beneficial ownership of our
Company. This is particularly the case as our two directors are members of the
same family. As a result, such individuals will have the ability, acting
together, to control the election of our directors and the outcome of corporate
actions requiring shareholder approval, such as: (i) a merger or a sale of our
Company, (ii) a sale of all or substantially all of our assets, and (iii)
amendments to our articles of incorporation and bylaws. This concentration of
voting power and control could have a significant effect in delaying, deferring
or preventing an action that might otherwise be beneficial to our other
shareholders and be disadvantageous to our shareholders with interests different
from those individuals. Certain of these individuals also have significant
control over our business, policies and affairs as officers or directors of our
Company. Therefore, you should not invest in reliance on your ability to have
any control over our Company.

 

No public market for our Common Stock currently exists, and an active trading
market may not develop or be sustained following this offering.

 

As we are in our early stages, an investment in our Company will likely require
a long-term commitment, with no certainty of return. There is no public market
for our Common Stock, and even if we become a publicly-listed company, of which
no assurances can be given, we cannot predict whether an active market for our
Common Stock will ever develop in the future.  In the absence of an active
trading market:

  ● Investors may have difficulty buying and selling or obtaining market
quotations;

 

  ● Market visibility for shares of our Common Stock may be limited; and

 

  ● A lack of visibility for shares of our Common Stock may have a depressive
effect on the market price for shares of our Common Stock.

 

Assuming we can find market makers to establish quotations for our Common Stock,
we expect that our Common Stock will be quoted on the OTC Bulletin Board (known
as the OTCBB) or OTCQB

 34 



market operated by OTC Markets Group, Inc.  These markets are relatively
unorganized, inter-dealer, over-the-counter markets that provide significantly
less liquidity than NASDAQ or the NYSE MKT (formerly known as the NYSE AMEX). No
assurances can be given that our Common Stock, even if quoted on such markets,
will ever trade on such markets, much less a senior market like NASDAQ or NYSE
MKT. In this event, there would be a highly illiquid market for our Common Stock
and you may be unable to dispose of your Common Stock at desirable prices or at
all. Moreover, there is a risk that our Common Stock might not be eligible for
being quoted on the OTCBB/OTCQB, in which case it might be quoted on the so
called “Pink Sheets,” which is even more illiquid than the OTC Bulletin Board.

 

The lack of an active market impairs your ability to sell your shares of our
Common Stock at the time you wish to sell them or at a price that you consider
reasonable. The lack of an active market may also reduce the fair market value
of your shares of our Common Stock. An inactive market may also impair our
ability to raise capital to continue to fund operations by selling shares of our
Common Stock and may impair our ability to expand our operations through
acquisitions by using our shares as consideration.

 

Even if our Common Stock becomes publicly-traded and an active trading market
develops, the market price for our Common Stock may be volatile.

 

Even if our Common Stock becomes publicly-traded and even if an active market
for our Common Stock develops, of which no assurance can be given, the market
price for our Common Stock may be volatile and subject to wide fluctuations due
to factors such as:

 

  ● the perception of U.S. investors and regulators of U.S. listed Chinese
companies;

 

  ● actual or anticipated fluctuations in our quarterly operating results;

 

  ● changes in financial estimates by securities research analysts;

 

  ● negative publicity, studies or reports;

 

  ● conditions in Chinese and global cybersecurity product markets;

 

  ● our capability to match and compete with technology innovations in the
industry;

 

  ● changes in the economic performance or market valuations of other companies
in the same industry;

 

  ● announcements by us or our competitors of acquisitions, strategic
partnerships, joint ventures or capital commitments;

 

  ● addition or departure of key personnel;

 

  ● fluctuations of exchange rates between RMB and the U.S. dollar; and

 

  ● general economic or political conditions in or impacting China.

 

In addition, the securities market has from time to time experienced significant
price and volume fluctuations that are not related to the operating performance
of particular companies.  These market fluctuations may also materially and
adversely affect the market price of our Common Stock.

 

 35 



Our Common Stock may be thinly traded and you may be unable to sell at or near
ask prices or at all if you need to sell your shares to raise money or otherwise
desire to liquidate your shares.

 

Assuming our Common Stock begins trading on the OTCBB or OTCQB (of which no
assurances can be given), our Common Stock may be “thinly-traded,” meaning that
the number of persons interested in purchasing our Common Stock at or near bid
prices at any given time may be relatively small or non-existent. This situation
may be attributable to a number of factors, including the fact that we are
relatively unknown to stock analysts, stock brokers, institutional investors and
others in the investment community that generate or influence sales volume, and
that even if we came to the attention of such persons, they tend to be
risk-averse and might be reluctant to follow an unproven company such as ours or
purchase or recommend the purchase of our shares until such time as we become
more seasoned. As a consequence, there may be periods of several days or more
when trading activity in our shares is minimal or non-existent, as compared to a
seasoned issuer which has a large and steady volume of trading activity that
will generally support continuous sales without an adverse effect on share
price. Broad or active public trading market for our Common Stock may not
develop or be sustained.

 

Our Common Stock may be considered a “penny stock,” and thereby may be subject
to additional sale and trading regulations that may make it more difficult to
sell. 

 

Our Common Stock, which we plan to have quoted for trading on the OTCBB, may be
considered to be a “penny stock” if it does not qualify for one of the
exemptions from the definition of “penny stock” under Section 3a51-1 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).  Our Common
Stock may be a “penny stock” if it meets one or more of the following
conditions: (i) the stock trades at a price less than $5.00 per share; (ii) it
is NOT traded on a “recognized” national exchange; (iii) it is not quoted on the
Nasdaq Capital Market, or even if so, has a price less than $5.00 per share; or
(iv) is issued by a company that has been in business less than three years with
net tangible assets less than $5 million.  The principal result or effect of
being designated a “penny stock” is that securities broker-dealers participating
in sales of our Common Stock will be subject to the “penny stock” regulations
set forth in Rules 15-2 through 15g-9 promulgated under the Exchange Act.  For
example, Rule 15g-2 requires broker-dealers dealing in penny stocks to provide
potential investors with a document disclosing the risks of penny stocks and to
obtain a manually signed and dated written receipt of the document at least two
business days before effecting any transaction in a penny stock for the
investor’s account.  Moreover, Rule 15g-9 requires broker-dealers in penny
stocks to approve the account of any investor for transactions in such stocks
before selling any penny stock to that investor.  This procedure requires the
broker-dealer to: (i) obtain from the investor information concerning his or her
financial situation, investment experience and investment objectives; (ii)
reasonably determine, based on that information, that transactions in penny
stocks are suitable for the investor and that the investor has sufficient
knowledge and experience as to be reasonably capable of evaluating the risks of
penny stock transactions; (iii) provide the investor with a written statement
setting forth the basis on which the broker-dealer made the determination in
(ii) above; and (iv) receive a signed and dated copy of such statement from the
investor, confirming that it accurately reflects the investor’s financial
situation, investment experience and investment objectives.  Compliance with
these requirements may make it more difficult and time consuming for holders of
our Common Stock to resell their shares to third parties or to otherwise dispose
of them in the market or otherwise.  

 

FINRA sales practice requirements may also limit your ability to buy and sell
shares of our Common Stock, which could depress the price of shares of our
Common Stock.

 

FINRA rules require broker-dealers to have reasonable grounds for believing that
an investment is suitable for a customer before recommending that investment to
the customer. Prior to recommending speculative low-priced securities to
non-institutional customers, broker-dealers must make reasonable

 36 



efforts to obtain information about the customer’s financial status, tax status
and investment objectives, among other things. Under interpretations of these
rules, FINRA believes that there is a high probability such speculative
low-priced securities will not be suitable for at least some customers. Thus,
FINRA requirements make it more difficult for broker-dealers to recommend that
their customers buy our Common Stock, which may limit your ability to buy and
sell shares of our Common Stock, have an adverse effect on the market for shares
of our Common Stock, and thereby depress price of our Common Stock.

 

You may face significant restrictions on the resale of your shares of our Common
Stock due to state “blue sky” laws.

 

Each state has its own securities laws, often called “blue sky” laws, which (1)
limit sales of securities to a state’s residents unless the securities are
registered in that state or qualify for an exemption from registration, and (2)
govern the reporting requirements for broker-dealers doing business directly or
indirectly in the state. Before a security is sold in a state, there must be a
registration in place to cover the transaction, or it must be exempt from
registration. The applicable broker-dealer must also be registered in that
state.

 

We do not know whether our securities will be registered or exempt from
registration under the laws of any state. A determination regarding registration
will be made by those broker-dealers, if any, who agree to serve as market
makers for our common stock. We have not yet applied to have our securities
registered in any state. There may be significant state blue sky law
restrictions on the ability of investors to sell, and on purchasers to buy, our
securities. You should therefore consider the resale market for our common stock
to be limited, as you may be unable to resell your shares without the
significant expense of state registration or qualification. 

 

Volatility in our Common Stock price may subject us to securities litigation.

 

The market for our Common Stock may have, when compared to seasoned issuers,
significant price volatility and we expect that our share price may continue to
be more volatile than that of a seasoned issuer for the indefinite future. In
the past, plaintiffs have often initiated securities class action litigation
against a company following periods of volatility in the market price of its
securities. We may, in the future, be the target of similar litigation.
Securities litigation could result in substantial costs and liabilities and
could divert management’s attention and resources.

 

As an “emerging growth company” under applicable law, we will be subject to
lessened disclosure requirements, which could leave our shareholders without
information or rights available to shareholders of more mature companies.

 

For as long as we remain an “emerging growth company” as defined in the
Jumpstart Our Business Startups Act of 2012 (which we refer to herein as the
JOBS Act), we have elected to take advantage of certain exemptions from various
reporting requirements that are applicable to other public companies that are
not “emerging growth companies” including, but not limited to:

 

·not being required to comply with the auditor attestation requirements of
Section 404 of the Sarbanes-Oxley Act;

 

·taking advantage of an extension of time to comply with new or revised
financial accounting standards;

 

·reduced disclosure obligations regarding executive compensation in our periodic
reports

 37 



and proxy statements; and

 

·exemptions from the requirements of holding a nonbinding advisory vote on
executive compensation and shareholder approval of any golden parachute payments
not previously approved.

 

We expect to take advantage of these reporting exemptions until we are no longer
an “emerging growth company.” Because of these lessened regulatory requirements,
our shareholders would be left without information or rights available to
shareholders of more mature companies.

 

Because we have elected to use the extended transition period for complying with
new or revised accounting standards for an “emerging growth company” our
financial statements may not be comparable to companies that comply with public
company effective dates.

 

We have elected to use the extended transition period for complying with new or
revised accounting standards under Section 102(b)(1) of the JOBS Act. This
election allows us to delay the adoption of new or revised accounting standards
that have different effective dates for public and private companies until those
standards apply to private companies. As a result of this election, our
financial statements may not be comparable to companies that comply with public
company effective dates. Consequently, our financial statements may not be
comparable to companies that comply with public company effective dates. Because
our financial statements may not be comparable to companies that comply with
public company effective dates, investors may have difficulty evaluating or
comparing our business, performance or prospects in comparison to other public
companies, which may have a negative impact on the value and liquidity of shares
of our Common Stock.

 

We are not likely to pay cash dividends in the foreseeable future.

 

We currently intend to retain any future earnings for use in the operation and
expansion of our business. Accordingly, we do not expect to pay any cash
dividends in the foreseeable future, but will review this policy as
circumstances dictate. Should we determine to pay dividends in the future, our
ability to do so will depend upon the receipt of dividends or other payments
from Shuhai Beijing. Shuhai Beijing may, from time to time, be subject to
restrictions on its ability to make distributions to us, including restrictions
on the conversion of RMB into U.S. dollars or other hard currency and other
regulatory restrictions.

 

Upon dissolution of our Company, you may not recoup all or any portion of your
investment.

 

In the event of a liquidation, dissolution or winding-up of our Company, whether
voluntary or involuntary, the proceeds and/or assets of our company remaining
after giving effect to such transaction, and the payment of all of our debts and
liabilities will be distributed to the shareholders of our Common Stock on a pro
rata basis. There can be no assurance that we will have available assets to pay
to the holders of our Common Stock, or any amounts, upon such a liquidation,
dissolution or winding-up of our Company. In this event, you could lose some or
all of your investment.

 

 38 

